GILES, District Judge
(charging jury). 1. That the patent of /Frederick Schaum was for two purposes: The construction of glass furnaces by. making the external and internal configuration of the breastwork of the furnace wall with re-entering portions, so as — First, to partly embrace the pots; and, secondly, to furnish room for additional or extra teaze or ring holes, more than were to be found in the glass furnaces known and constructed at or before the date of the patent.
2. That the plaintiff was entitled to recover if the jury should believe that plaintiff’s intestate was the first and original inventor of a new and useful improvement in glass furnaces, for which he received letters patent, and that said letters patent were extended to the plaintiff, the administrator of the original patentee, then deceased, and should further find that the defendants had, since the granting of said extension and since July 1, 1S72. constructed and used a glass furnace or furnaces substantially embracing the improvements described in said lettefs patent.
3. That, considering the question of utility-in the preceding instruction, the jury are instructed that the fact of extensive use by defendants and others-is evidence of utility.
4. That, if the jury believe that plaintiff's intestate, Frederick Schaum. in 185G. applied for the benefit of the insolvent laws, and made an assignment to his permanent trustee, the plaintiff is not entitled to recover for breaches of the original patent.
The defendants offered the following prayer, which was rejected:
That, if the jury7 find that the said Frederick Schaum applied for the benefit of the insolvent laws of Maryland, in 1S5G, and that William George Read was duly appointed his trustee, then all the interest of said insolvent in said patent and his right to an extension passed to said trustee, and the plaintiff is not entitled to recover.
Verdict for plaintiff.